Citation Nr: 0913237	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  07-17 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entititlement to a disability rating in excess of 40 percent 
for service-connected seronegative polyarthritis of the 
thoracolumbar spine, knees, hands, and shoulders .


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The Veteran served on active duty from July 1985 to July 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran served on active duty from July 1985 to July 
2005.  He submitted his claim for VA disability benefits, 
including rheumatoid arthritis, in November 2005.  The 
Veteran was afforded a VA general medical examination in 
February 2006.  The Veteran was diagnosed with seronegative 
polyarthritis with symptomatic joint pain, limitation of 
motion and fatigue.

The Veteran was granted entitlement to service connection for 
seronegative polyarthritis of the thoracolumbar spine, knees, 
hands, and shoulders by way of a rating decision dated in May 
2006.  He was also assigned a 40 percent disability rating.  
The Veteran's disability was rated as analogous to rheumatoid 
arthritis under Diagnostic Code 5002.  See 38 C.F.R. § 4.71a 
(2008).

The rating criteria for Diagnostic Code 5002 provides for 
ratings of 20, 40, 60, and 100 percent when the disorder is 
active.  In this case, the Veteran has been rated at the 40 
percent level for active rheumatoid arthritis.  The rating 
criteria also provide that, for chronic residuals such as 
limitation of motion or ankylosis, the rating should be under 
the appropriate diagnostic codes for the specific joints 
involved.  In other words, the disability is rated for 
limitation of motion when the arthritis is no longer active.

The Veteran has received treatment from private sources for 
his arthritis, to include during and after his service.  
However, the latest treatment entry of record is dated in 
February 2007.  Further, the Veteran testified in August 2007 
that he was seen approximately one month earlier and was 
routinely followed every two months.  The last appointment 
referenced by the Veteran, and the additional records for the 
appointments from 2007 to the present need to be obtained and 
associated with the claims folder.

The Veteran also is in need of a new VA examination to 
completely assess the extent of the arthritis, to determine 
if it is still active and to provide findings on all affected 
joints.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his claim 
from 2007 to the present.  The RO should 
attempt to obtain and associate with the 
claims folder any medical records 
identified by the Veteran which have not 
been secured previously.

2.  The Veteran should be scheduled for 
an examination to determine the nature 
and extent of his polyarthritis.  The 
claims folder and a copy of this remand 
should be made available to the examiner.  
The examiner should fully describe the 
manifestations of the Veteran's arthritis 
to include all joints affected and 
discuss whether the arthritis is still 
considered to be active.  If the 
arthritis is not considered to be active, 
the examiner is requested to provide a 
date, based on the evidence of record, as 
to when the arthritis was no longer 
active.  The examiner should provide a 
complete rationale for all conclusions 
reached.

3.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought is not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified by the 
RO.  The Veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


